Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 1 of 28 - Page ID#: 1

UNITED STATES DISTRICT COURT
Eastern District of Kentucky
Central Division at Frankfort

Charles L. Gallagher and
Jessica L. Gallagher
Plaintiffs
Vv. Case No.
Equifax Information Services, LLC
Defendant
Serve:
Corporation Service Company

421 West Main Street
Frankfort, KY 40601

Experian Information Solutions, Inc.
Defendant

Serve:
CT Corporation System
306 West Main Street, Suite 512
Frankfort, KY 40601

Freedom Mortgage Corporation
Defendant

Serve:
CT Corporation System
306 West Main Street, Suite 512
Frankfort, KY 40601

Trans Union, LLC
Defendant

Serve:
The Prentice Hall Corp. System
421 West Main Street
Frankfort, KY 40601

Nee ee ee ee ee ey Ne Ne Ne Ne Ne Ne Ne NY Ne Ne Ne Ne Ne Ne NS Ne Ne Ne Ne Ne Ne Ne Ne Ne Se NY SY NY

 

COMPLAINT and DEMAND FOR JURY TRIAL
INTRODUCTION

1. This is a complaint by Plaintiffs for Defendants’ separate violations of the Fair
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 2 of 28 - Page ID#: 2

Credit Reporting Act, 15 U.S.C. § 1681 et seg. (“FCRA”); the Real Estate Settlement Procedures
Act (““RESPA”), 12 U.S.C. § 2601 et seg.; the Truth in Lending Act (“TILA”), 15 U.S.C. § 1601
et seq.; and interrelated state law claims.

JURISDICTION AND VENUE

2. This Court has jurisdiction pursuant to 28 U.S.C. § 1331; the FCRA, 15 U.S.C. §§
1681n and 16810; RESPA, 12 U.S.C. § 2614; and TILA, 15 U.S.C. §1640. Plaintiffs ask the Court
to take supplemental jurisdiction over their state law claims under 28 U.S.C. § 1367. Venue is
proper, because many of the relevant events affected and/or damaged consumers living within
Franklin County, Kentucky, which is located within this District.

PARTIES

3. Plaintiff Charles Gallagher is a natural person who resides in Franklin County,
Kentucky. Mr. Gallagher is a “consumer” within the meaning of the FCRA, as defined at 15
U.S.C. § 1681a(c), and a “person” within the meaning of RESPA, as defined at 12 U.S.C. §
2602(5), and within the meaning of TILA as defined at 15 U.S.C. § 1602(e).

4. Plaintiff Jessica Gallagher is a natural person who resides in Franklin County,
Kentucky. Mrs. Gallagher is a “consumer” within the meaning of the FCRA, as defined at 15
U.S.C. § 1681la(c), and a “person” within the meaning of RESPA, as defined at 12 U.S.C. §
2602(5), and within the meaning of TILA as defined at 15 U.S.C. § 1602(e).

5. Defendant Equifax Information Services, LLC (“Equifax”) is a foreign limited
liability company with principal place of business located at 1550 Peachtree Street NW, Atlanta,
GA 30309 registered to do business with Kentucky Secretary of State and a “consumer reporting
agency” within the meaning of the FCRA.

6. Defendant Experian Information Solutions, Inc. (“Experian”) is a foreign
corporation whose principal place of business is located at 475 Anton Boulevard, Costa Mesa, CA
92626 registered to do business with Kentucky Secretary of State. Experian is a “consumer
reporting agency” within the meaning of the FCRA.

7. Defendant Freedom Mortgage Corporation (“Freedom Mortgage”) is a foreign
corporation with its principal place of business located at 907 Pleasant Valley Avenue, Mt. Laurel,
NJ 08054. Freedom Mortgage is a “furnisher of information” within the meaning of the FCRA, a
“person” within the meaning of RESPA, as defined at 12 U.S.C. § 2602(5), and an “organization”
and a “person” within the meaning of TILA, as defined at 15 U.S.C. § 1602(d) & (e).

8. Defendant Trans Union, LLC (“Trans Union”) is a foreign limited liability

-2-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 3 of 28 - Page ID#: 3

company whose principal place of business is located at 555 West Adams, Chicago, IL 60661.
Trans Union is registered to do business with Kentucky Secretary of State. Trans Union is a
“consumer reporting agency” within the meaning of the FCRA.

STATEMENT OF FACTS

9. Plaintiffs’ claims are a result of Defendants apparent gross negligence in failing to
properly maintain, apply and follow the dispute process required of consumer reporting agencies
(“CRA’s”) by the FCRA and by grossly negligent errors of basic accounting and payment
application by Defendant Freedom Mortgage Corporation.

I. The CRAs’ Violation of their Statutory Duties

10. As explained on Bankrate.com, a person’s credit score is important to many major
life events: including housing, employment, and credit:

Today’s economy runs on credit. If you want to get a mortgage loan
for a house or a student loan to pay for college, or if you just want
to put your lunch on a credit card, a company is extending credit to
you.

Your creditworthiness is defined by your three-digit credit score and
is the key to your financial life. Good credit can be the make-or-
break detail that determines whether you'll get a mortgage, car loan
or student loan. On the other hand, bad credit will make it more
difficult for you to get a credit card with a low interest rate and it
will make it more expensive to borrow money for any purpose, says
Liz Pulliam Weston, author of “Your Credit Score.”

But even if you're not in the market for a loan, good credit can have
a major impact, Weston says.

“Your credit information can be a factor in whether or not you can
rent a nice apartment, how much you pay for insurance or whether
or not you can get a job,” she says. Landlords, insurers and
employers frequently use credit information as a litmus test to see if
the people they are dealing with are reliable and responsible.

Bad credit can suggest you're a risky bet. While bad credit may only
show the details of how you deal with debt, some will extrapolate
the characteristics from your financial life to other situations and
assume that your bad credit implies that you may be just as
irresponsible driving a car, taking care of an apartment or showing
up for a job, Weston notes.
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 4 of 28 - Page ID#: 4

Good credit can signify that your financial situation—and the rest of
your life—is on the right track.’

11. A person’s credit score is determined based on the information contained in credit
reports compiled and published by the three major Defendant consumer reporting agencies—
Equifax Information Services, LLC (“Equifax”); Experian Information Solutions, Inc.
(“Experian”); and Trans Union, LLC (“Trans Union”) (collectively, the “Defendant CRA’s”).

12. Recognizing the importance of credit reporting to ordinary American life, Congress
enacted the FCRA fifty (50) years ago to effectuate the following:

(a) Accuracy and fairness of credit reporting
The Congress makes the following findings:

(1) The banking system is dependent upon fair and accurate
credit reporting. Inaccurate credit reports directly impair the
efficiency of the banking system, and unfair credit reporting
methods undermine the public confidence which is essential
to the continued functioning of the banking system.

(2) An elaborate mechanism has been developed for
investigating and evaluating the credit worthiness, credit
standing, credit capacity, character, and general reputation
of consumers.

(3) Consumer reporting agencies have assumed a vital role
in assembling and evaluating consumer credit and other
information on consumers.

(4) There is a need to insure that consumer reporting
agencies exercise their grave responsibilities with fairness,
impartiality, and a respect for the consumer's right to
privacy.

(b) Reasonable procedures

It is the purpose of this subchapter to require that consumer reporting
agencies adopt reasonable procedures for meeting the needs of
commerce for consumer credit, personnel, insurance, and other
information in a manner which is fair and equitable to the consumer,
with regard to the confidentiality, accuracy, relevancy, and proper

 

1. http://www.bankrate.com/finance/credit-cards/why-is-good-credit-so-important.aspx

4.
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 5 of 28 - Page ID#: 5

utilization of such information in accordance with the requirements
of this subchapter.

15 U.S.C. § 1681.

13. The FCRA creates obligations for CRA’s and furnishers of credit information to
the CRA’s and provides statutory rights for consumers while at the same time providing a “quid
pro quo grant of protection to CRA’s for statutorily required disclosures.” McAnly v. Middleton
& Reutlinger, P.S.C., 77 F. Supp. 2d 810, 814 (W.D. Ky. 1999). Because “various parts of the
federal statute require consumer reporting agencies and information users to disclose information
to consumers under certain circumstances, the FCRA [15 U.S.C. § 1681h(e)] guarantees that the
agencies or users cannot be sued for those required disclosures under state tort law.” Jd. So, while
the FCRA creates liabilities for violations of the FCRA, it also immunizes CRA’s and furnishers
of credit information from state common-law and statutory claims. Likewise, the FCRA creates a
complicated procedure for consumers to correct errors on their credit report and statutory remedies
when those procedures fail. In exchange for granting consumers these statutory rights and
remedies, the FCRA takes away the consumer’s right to bring common-law claims of defamation
and slander of credit.

14. To correct most errors on their credit reports published by the CRA’s, the FCRA
requires that a consumer file disputes with the CRA’s concerning false and inaccurate information
on their credit reports. Receipt of a consumer’s dispute imposes a duty on the CRA’s (i) to conduct
a reasonable investigation of the consumer’s disputes, (ii) to forward the consumer’s disputes to
the furnishers of the credit information in question, and (iii) provide the consumer notice of the
results of the CRAs’ investigation of the consumer’s disputes. Receipt of a consumer dispute from
the CRA’s requires the furnishers of credit information to likewise conduct a reasonable
investigation of the dispute and forward the results of their investigation to the CRA’s. The CRA’s
are then required to send prompt notice of the investigative results of to the consumer. In sum, the
FCRA essentially gives both CRA’s and furnishers of credit information a free bite at the apple to
correct errors on a consumer’s credit report, which insulates the CRA’s and furnishers from any
statutory liability under the FCRA.

15. But the system breaks down if the CRA’s fail to maintain and follow the FCRA’s
requirements and fail to send notice of a consumer’s disputes to the furnishers and/or fail to send
the results of the investigation to the consumer. When this happens, the consumer is left out in the
cold without any substantive means of redress or means to correct credit report errors.

16. A breakdown by the CRA’s of the FCRA’s requirements occurred in this case
when the Gallaghers sent the Defendant CRA’s multiple dispute letters concerning false and
inaccurate credit information furnished by Freedom Mortgage. None of the Defendant CRA’s here
responded to the Gallaghers’ dispute by sending them notice of the results of their investigation of

-5-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 6 of 28 - Page ID#: 6

their disputes as required by 15 U.S.C. § 16811i(a)(6). One or more of the CRA’s forwarded to
Freedom Mortgage one or more of the twelve (12) dispute letters that Mr. and Mrs. Gallagher sent
to the CRA’s disputing the false and inaccurate credit information furnished by Freedom
Mortgage. But the CRAs’ non-response to the Gallaghers’ twelve different dispute letters has left
the Gallaghers in the dark and extremely frustrated in their efforts to correct patently false,
defamatory, and inaccurate credit information furnished by Freedom Mortgage.

II. Facts as to Freedom Mortgage Corporation

17. On or about April 27, 2012, the Plaintiffs Charles L. Gallagher and Jessica L.
Gallagher (jointly, “the Gallaghers”) entered into a note and mortgage with Defendant Freedom
Mortgage Corporation (“Freedom Mortgage’’) for the purchase of their family home.

18. | The mortgage was a FHA home loan and, hence, a “federally related mortgage
loan” within the meaning of RESPA, defined at 12 U.S.C. § 2602(1).

19. On January 23, 2020, Freedom Mortgage sent the Gallaghers an Escrow Account
Disclosure Statement. A true and accurate copy of the January 23, 2020 Escrow Account

Disclosure Statement (the “Disclosure Statement’) is filed as Exhibit “A”.

20. The Disclosure Statement noted an estimated escrow shortage of $439.46. The
Disclosure Statement provided the Gallaghers with two options to correct the escrow shortage:

To correct your shortage, we've outlined two different payment options for you to choose from:

 

Payment information beginning with your 03/01/2020 payment

 

 

‘Option 4 Payment Information Current Monthly Payment New Monthly Payment
Princi .
Step 1 - Pay your shortage in full by using cayenne ene amn.43
the coupon below. Escrow Payment $373.57 $396.68
Step 2- AR hort {$439.46 Shortage Spread: $24.08 $0.00
ep 2 - After your shortage o : :
is applied, your new monthly payment Total Payment: $896.08 $895.11
amount will be $895.11.
es ## e® eB eee See ewe e teem e weer eee eee ee OR ee ee sot#eteeeeeseeeeieeeeeeteeeeeeeeeees
‘i Payment Information Current Monthly Payment New Monthly Payment
* y Pay
incipal & | t . 98.43
If you choose not to pay your shortage it coating, a - _
in full (Option 1), this amount will Escrow Payment $373.57 $396.68
automatically be spread over 12 months. Shortage Spread: $24.08 $36.62
Your new monthly payment will be Total Payment: $896.08 $931.73

$931.73.

21. The Gallaghers opted for the first option and mailed Freedom Mortgage a check for

-6-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 7 of 28 - Page ID#: 7

$500 (a little extra just in case) along with the “Escrow Shortage Coupon” included with the
Disclosure Statement.

22. On March 2, 2020, Freedom Mortgage sent the Gallaghers the monthly account
statement for their home loan. A true and accurate copy of the March 2, 2020 account statement is
filed as Exhibit “B.”

23. | The March 2, 2020 account statement reflected receipt of the Gallaghers’ $500
payment and stated that the amount due on April 4, 2020 was $890.07:

ENTATION OF PRINTED DOCUMENT

SS ADDRESS Mortgage Statement
Statement Date 03/02/20

 

 

Contact Information
Phone: 1-855-690-5900

6-807-37703-002061 4-002-000-010-000-000 Customer Care: Monday - Friday 8:00 a.m. - 10:00 p.m. ET
Saturday 9:00 a.m. - 6:00 p.m. ET

 

  

Find us on the web at: www.fread ommortg ajecom

CHARLES L. GALLAGHER

JESSICA L_ GALLAGHER Loan Number Ll

Amount Due** $890.07

if payment & recewed after 04/16/20, $35.60 late fee will be charged
Property Address: 309 STRATHMORE DR
FRANKFORT KY 406010000

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Information Explanation of Amount Due
Outstanding Principal $86,764.48 | | Principal $209.22
Deferred Balane $0.00 | | Interest ; ee
b a Escrow/impound (for Taxes and/or Insurance) $391.64
interest Rate 4.000% Regular Monthly Payment $890.07
Prepayment Penalty No Total Fees & Charges $.00
Escrow Balance $2,093.06 Overdue Payment $.00
Unapplied Funds $0.00 Unpaid Late Charges $.00
Other/Optional Products $.00
Total Amount Due** $890.07
Transaction Activity (02/04/20 - 03/02/20)
Transaction intemst Paid © Transaction Tensction terest Panopy Bonw Late Charges ea Option a una palied
Descratian ome To Date Eftecthe Dat Amn unt Pad Paid Pasd Pad Pasd eur ance Funds
Morg age insua nor 2/06/20 o2/o1/20 on/o6/ 20 $84.70 $0.00 $0.00 so.00 S00 30.00 sap0 3000
Payment ays o2/o1/20 ay127/7 S000 $0.00 $0.00 $300.00 2.00 $0.00 sop0 So.00
Payment a2/24/20 a/o1/20 2/73/20 S=5007 $253.91 $208.52 $291 64 3.00 $0.00 $000 S00

 

 

24. The March 2, 2020 account statement confirmed to the Gallaghers receipt by
Freedom Mortgage of their $500 check for payment of the escrow shortage. However, when the
Gallaghers reviewed their checking their bank account they noticed that Freedom Mortgage had

-7-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 8 of 28 - Page ID#: 8

not cashed the $500 check they sent to Freedom Mortgage in response to the Disclosure Statement.

25. On February 29, 2020, Mrs. Gallagher sent a message to Freedom Mortgage
through her online account on Freedom Mortgage’s website noting that Freedom Mortgage had
received the check and applied the funds to the Gallaghers’ account but the check still had not
cleared their bank’s checking account. Freedom Mortgage did not respond to this message.

26. On March 23, 2020, Mrs. Gallagher sent Freedom Mortgage another message on
its website noting that the $500 check for the escrow shortage had not yet cleared her bank.
Freedom Mortgage did not respond to this message.

27. On April 1, 2020, Freedom Mortgage sent the Gallaghers their monthly account
statement for their home loan. A true and accurate copy of the April 1‘ account statement is filed
as Exhibit “C.”

28. The April 1, 2020 account statement reflected timely receipt of the Gallaghers’
payment in March 2020 and that there was no default or delay in their account:

 

 

 

 

  

 

 

 

 

 

steal ame tat Ghd PMLA PN REY 8 EN ees erie
LT ae PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS Mortgage Statement
mee P.O. BOX 619063
FREEDOM MORTGAGE" DALLAS, TX 75261-9063 Statement Date 04/01/20
Contact Information
Phone: 1-855-690-5900
7 y 7 Customer Care: Monday - Friday 8:00 a.m. - 10:00 p.m. ET
A EER aoa ee Saturday 9:00 a.m. - 6:00 p.m. ET
Find us on the web at: www. freedommortgage.com
CHARLES L. GALLAGHER
JESSICA L. GALLAGHER Loan Number
Payment Due Date 05/01/20
Amount Due** $890.07
Hf payment is received after 05/16/20, $35.60 late fee will be&charged. _/|
Property Address: 309 STRATHMORE DR
FRANKFORT KY 406010000 r
Account Information Explanation of Amount Due
Outstanding Principal $86,555.26 | | Principal $209.91
Deferred Balance $0.00 Interest $288.52
; Escrow/Impound (for Taxes and/or Insurance) $391.64
Interest Rate 4.000% Regular Monthly Payment $890.07
Prepayment Penalty No | | Total Fees & Charges $.00
Escrow Balance $2,400.50 Overdue Payment $.00
Unapplied Funds $0.00 Unpaid Late Charges $.00
Other/Optional Products $.00
Total Amount Due** 90.07

 

 

 

 

 

 

 

29. On April 14, 2020, Jessica Gallagher called Freedom Mortgage to check on the
$500 check. After an extended hold time of at least 30 minutes, Mrs. Gallagher discontinued the
call and sent Freedom Mortgage another message through her online account noting her frustration

-8-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 9 of 28 - Page ID#: 9

at being kept hold and having no one to speak with.

30. On April 26, 2020, Mrs. Gallagher confirmed with her bank that the $500 check
had not cleared her account. On the same day, Mrs. Gallagher sent Freedom Mortgage yet another
message concerning the $500 check for the escrow shortage. This message also went unanswered.

31. On May 1, 2020, Freedom Mortgage sent the Gallaghers their monthly account
statement for their home loan. A true and accurate copy of the May 1* account statement is filed
as Exhibit “D.”

32. The May 1, 2020 account statement reflected timely receipt of the Gallaghers’
payment in April 2020 and that there was no default or delay in their account:

FOR RETURN SERVICE ONLY

PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS
P.O. BOX 619063

DALLAS, TX 75261-9063

Mortgage Statement

FREEDOM MORTGAGE Statement Date 05/01/20

 

Contact Information

 

Phone: 1-855-690-5900

Monday - Friday 8:00 a.m. - 10:00 p.m. ET
Saturday 9:00 a.m. - 6:00 p.m. ET

0-807-397 96-002 1249-002-100-010-000-000 Customer Care

CHARLES L. GALLAGHER
JESSICA L. GALLAGHER

    

Find us on the web at

www.freedommortgage.com

 

Payment Due Date

Amount Due**

Loan Number

if payment is received after 06/16/20, $35.60 late fee wilhbe charged.

 

06/01/20 \,
$890.07 |

 

Property Address:

309 STRATHMOREDR

 

= iC
FRANKFORT KY 406010000 | 4 20|2

 

 

 

 

 

Account Information Explanation of Amount Due

ing Principal 86,345.35 | | Principal $210.61 |
Deferred ly ee $0.00 Interest $287.82

a Escrow/impound (for Taxes and/or Insurance) 391.64

Interest Rate 4.000% Regular Monthly Payment {esuc7

Prepayment Penalty No | | Total Fees & Charges $.00

Escrow Balarice $2,707.94 Overdue Payment $.00

Unapplied Funds $0.00 Unpaid Late Charges $.00

Other/Optional Products . $.00

Total Amount Due** $890.07

 

 

 

33. On May 9, 2020, Mrs. Gallagher sent an e-mail to Freedom Mortgage noting that
the $500 check had not yet cleared her account which e-mail was extensive and detailed,
documenting her attempts to get the issue with the undeposited $500 check taken care and

expressing her concern with the potential problems that this might cause the Gallaghers in the
future.

34. Freedom Mortgage responded to Mrs. Gallagher’s May 9, 2020 e-mail with the
statement: “Good morning thank you for emailing. I am having our cash department look into this.
Will get back to you once I hear back.”
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 10 of 28 - Page ID#: 10

35. | Freedom Mortgage responded to Mrs. Gallagher via a message on her account on
the Freedom Mortgage website. Freedom Mortgage’s message read in pertinent part:

Thank you for contacting Freedom Mortgage’s Customer Care
Department. We received your inquiry regarding your [the message
has a blank after “your’’]. Specifically, we understand you have
concems regarding the escrow portion of your account. We hope
that you find the following information helpful

We apologize for the delayed response. After reviewing your
account, our research department determines that the escrow
shortage payment in the amount of $500.00 was applied to the
shortage on February 12, 2020. Attached is a payment history for
you to review. We appreciate the opportunity to assist you with this
matter. It is our goal to make a continuous effort to improve your
consumer experience with Freedom Mortgage Corporation We
appreciate the opportunity to assist you with this matter.

(bolding and underlining added)

36. OnMay 14, 2020, Freedom Mortgage sent Mrs. Gallagher an email that stated: “Hi
Jessica [Mrs. Gallagher]. See below, we must have gotten the check for chase and was somehow
able to deposit it. Does this make sense?” The “below” was a copy of check drawn on a Republic
Bank account for an unrelated and unrecognized couple, who resided in Louisville, KY and not in
Frankfort where the Gallaghers’ home is located. The Republic Bank check was Check Number
1772 in the amount of $500, made payable to “Chase Bank”, and included the full account number
for the unrelated couple’s Chase Bank credit card account.

37. Mrs. Gallagher responded to Freedom Mortgage’s May 14, 2020 e-mail as follows:

that [Republic Bank Check #1772 payable to Chase Bank] is not my
name or account number for my mortgage, nor do I use Chase Bank
for anything. If this check was somehow credited to my account for
my Freedom Mortgage, I have no idea has such was done at all! The
person whose check this shows may have sent her checks to the
wrong place, but I assure you that it is not mine! My check, #2028
was sent to the Escrow Dept address listed in the correspondence
that we received about our Escrow Shortage. The check issuer is
University of Kentucky Federal Credit Union. I was told [by
Freedom Mortgage] that my actual check did come to the correct

-10-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 11 of 28 - Page ID#: 11

place, was [credited] to my Freedom Account, and the physical
check was destroyed. There should be some kind of electronic that
it followed from your Escrow dept to where it was deposited into
the account they use at whatever bank or establishment they use for
banking.

(bolding added.)
38. On May 21, 2020, Freedom Mortgage sent Mrs. Gallagher an email that stated:
Good afternoon, please see below from our lock box.

This case has been reviewed by our lockbox partners and
documented as a procedural error. Check #1772 was erroneously
processed in error with the wrong coupon for Freedom. The checks
and coupons from 2/12/20 have already been shredded, therefore,
we are unable to determine exactly how this error occurred. Since
the remitters check for Escrow Shortage never cleared, you should
ask the remitter to issue a new check.

(bolding added)

39. After receiving this email, Ms. Gallagher called Freedom Mortgage to make
electronic payment to cover the $500 escrow shortage. The Freedom Mortgage representative or
employee she spoke with did not take the payment and told Mrs. Gallagher that no payment was
currently due. Instead, the employee or representative expressed confusion over the state of the
Gallaghers’ account and said she needed to order a credit assessment for their account and would
thereafter get back in touch with Ms. Gallagher.

40. _Inearly June, the Gallaghers became aware of a negative change in accounting by
Freedom Mortgage for their mortgage account and on June 2, 2020, Mrs. Gallagher sent the
following message to Freedom Mortgage via its website:

WE PAID OUR JUNE MORTGAGE THAT WAS $890.07 YOU
DID NOT ALLOW US TIME TO FIX THE ESCROW
SHORTAGE! OUR ACCOUNT IS PAID UP UNTIL JULY!

41. | Freedom Mortgage did not respond to the June 2, 2020 message.

42. On June 6, 2020, Mrs. Gallagher sent Freedom Mortgage another message via its

-11-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 12 of 28 - Page ID#: 12

website: “You never sent me the electronic transfer when you sent it to your bank or wherever to
be processed after saying you did receive it.” Freedom Mortgage did not respond to this message.

43.  OnJune 12, 2020, Mrs. Gallagher sent an email to Freedom Mortgage:

Last week, I called to see what was going on with my account. I had
paid June’s mortgage payment but received a notice on my account
that you had taken the $500 Escrow shortage out of that, instead of
putting it to my mortgage account as it was supposed to go to. Then
there was a notice that my JUNE mortgage was now due, but was
$931.73!

That is not correct!

That was what our mortgage payment was GOING to be if we didn’t
pay the Escrow shortage in full in February. I did pay it—as that is
what all this other mess is about!—and my account was credited. So
starting with February, our monthly payments went to $890.07 from
the $872.00 we had been paying before that. I have paid the $890.07
every month from February thru June.

By taking out the Escrow shortage, which you were not supposed to
do, that should still only make us short $500. $890.07 + $500.00
only comes to a grand total of $1,390.07 for the month of June,
which cover the monthly payment as well as the escrow shortage. I
have already paid in the $890.07, so I only owe the $500.

By charging me $931.73 on top of what I paid in already, you would
be receiving $1,821.80!

I spoke to a supervisor/manager last week named Marie or Maria. I
did not get a last name. She told me that an Escrow Assessment
needed to be done and not to pay anything else until she got that
taken care of. She said she would put a “rush” on it and would email
or call me this week with the results. I have not heard anything from
anyone, either by phone or email.

This ongoing issue needs to get resolved and I hope to hear back
soon about this assessment.

(bolding and underlining added)

-12-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 13 of 28 - Page ID#: 13

44. On June 18, 2020, Freedom Mortgage sent the Gallaghers a revised monthly
account statement for their home loan. A true and accurate copy of the June 18, 2020 account
statement is filed as Exhibit “E.”

45. The June 18, 2020 account statement gives proof to the adage that no good deed
goes unpunished:

DALLAS, TX 75261-9063

§-807-4 154 1-0027668-002-1-100-010-000-000
Voeyebeng flag tf gery en dgebeg tag Maggette tg hig yt

SB CHARLES L. GALLAGHER
S JESSICA L. GALLAGHER

|
| Account Information

Statement Date 06/18/20

ntact Information

Phone

1-855-690-5900

Customer Care

Find us on the web at

LoanNumber
Payment Due Date

| Amount Due**

{ payment

Property Address:

Monday - Friday 8:00 a.m
Saturday 9:00 a.m.

10:00 p.m. ET
6:00 p.m. CT

www.freedommortgage.com

07/01/20 |
$1,936.32 |

FRANKFORT KY 406010000

| Explanation of Amount Due

s received after 07/16/20, $37.26 late fee will be charged

309 STRATHMORE DR

 

 

          

 

|p q , or |
Ne a aw Escrow/mpound (for Taxes and/or Insurance) __ $433.30 |
: Regular Monthly Payment $931.73 |
Ni Total Fees & Charges $.00 |}
E $2 Overdue Payment $931.73 |
paid Late Charges $72.86 |
ther/Optional Products __$.00 |
Total Amount Due** $1,936.32 |
T st Principal E Late Charges Fees Optional Unapplied |
u Paid Paid Insurence Funds
$C $0.00 $0.00
4 $0.0 $0.00 $0.00
22 $391.64 $0 $0.00 $0.00
$c $0.00 | $a9007
4 50.00 50.00
‘ D 474 $0.00 $0.00
Curtailrne: af2afz 0 $77 $0.00 $0.00 $0.00 $0.00 $0.00
Mortgage insurance / $84.20 $0.0 50 $0.00 $0.00 $0.00
Payment 15/20/20 $890.07 $287.82 $210.61 $391.64 $0.00 $0.01 00 $0.00
Payment Reversal 05/20/20 -$890.07 $287.82 $210.61 $391.64 $0.00 $0.00 $0.00 $0.00
Payment 05/20/20 $890.07 $285.95 $212.48 $391.64 $0.00 $0.00 $0.00 $0.00
46. If Mrs. Gallagher had not tried to make sure that her $500 check was deposited and

had not pointed out to Freedom Mortgage that it mistakenly applied it to someone else’s account,
Freedom Mortgage would have accepted the May 2020 payment with no issues or confusion.

47. Freedom Mortgage put the Gallaghers’ May 2020 payment of $890.07—which is

the amount that Freedom Mortgage told them that was due in the May 1, 2020 account statement—
into a suspense account. The underlying note and mortgage between the parties does not allow for

-13-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 14 of 28 - Page ID#: 14

the use of suspense accounts. There is no Kentucky statute or common law that permits the use of
suspense accounts. Putting the Gallaghers’ May payment into a suspense account was a breach of
contract.

48. It is not clear what the “Curtailment” of $771.15 reflected in the June 18, 2020
account statement represents.

49. In addition to increasing the payment amount from $890.70 to $931.73, Freedom
Mortgage added late fees of $72.86 and unilaterally declared that the Gallaghers owed an
additional payment of $931.73. Presumably, the late fees were for March 2020 and April 2020,
but that is not clear.

50. The increased payment amount of $931.73 is consistent with the Option 2 given to
the Gallaghers in the Disclosure Statement. Note that the difference between $931.73 and $890.07
is $41.66. And $41.66 times 3 (the number of months between March 2020 when the new payment
went into effect and May 2020) is $124.98. So, based on Option 2, the Gallaghers would have been
only $124.98 past due. But Freedom Mortgage claimed that the Gallaghers were $1,005.59
($1,936.32-$931.73) past due as of June 18, 2020.

51. | Freedom Mortgage essentially changed the Gallaghers’ payment obligations to
Option 2 as described in the Disclosure Statement. In so doing, they no longer had any obligation
for payment of the $500 under Option 1, but Freedom Mortgage did not make that adjustment in
conjunction with the amount that the Gallaghers allegedly owed Freedom Mortgage.

52. The Gallaghers timely paid the increased amount of $931.73 but did not pay the
total amount of $1,936.32 that Freedom Mortgage claimed was due and owing.

53. On July 7, 2020, Freedom Mortgage sent the Gallaghers the following message on
the Freedom Mortgage website:

Re: Escrow Account (Taxes or Insurance)

Thank you for contacting Freedom Mortgage’s Customer Care
Department. We received your inquiry regarding your account via our
secured message center June 2, June 6, and June 12, 2020.
Specifically, we understand you have concerns regarding escrow. We
hope you find the following information helpful.

After reviewing your account our research determines that the escrow
shortage payment of $500.00 applied on February 12, 2020 was
reversed off on May 29, 2020 due to the payment was not honored by
the bank due to name discrepancy. Please see attached payment
history provided for your review and records. We appreciate the
opportunity to assist you with this matter. Please contact us should
you have any further questions.

-14-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 15 of 28 - Page ID#: 15

Sincerely,

Freedom Mortgage Corporation

54. | The above message is false in that, the Gallaghers bank did not dishonor the
Gallaghers’ check. Rather, Freedom Mortgage failed to present the Gallaghers check to the
Gallaghers’ bank for payment as evidenced by its own admission in its May 21, 2020 message to
Mrs. Gallagher via its website, which message admitted that Freedom Mortgage committed a
“procedural error” that could no longer be documented because all checks and correspondence that
it received from February 12, 2020 had been shredded and destroyed.

55. After “reversing” the Gallaghers’ May 29, 2020 $500.00 payment, Freedom
Mortgage did not notify the Gallaghers of an escrow shortage. Freedom Mortgage did not ask for
or give the Gallaghers leave to resubmit the $500.00 payment. Rather, Freedom Mortgage
unilaterally put the Gallaghers’ May 2020 payment in a suspense account, giving them no credit
for the payment going forward, and declared them in default.

56. In July 2020, Mr. and Mrs. Gallagher, by counsel, sent Freedom Mortgage a “notice
of error” and “request for information” under the Real Estate Settlement Procedures Act, 12 U.S.C.
§ 2605(e), and Regulation X, 12 C.F.R. §§ 1024.35, 1024.36 (the “RESPA Letter’).

57. | The RESPA letter expressly requested that Freedom Mortgage provide the balance
of any suspense account for the Gallaghers’ Freedom Mortgage account and disputed all charges
and late fees that Freedom Mortgage applied to their Freedom Mortgage account.

58. | Freedom Mortgage responded to the RESPA Letter on August 17, 2020. In its
response, Freedom Mortgage stated:

As of the date of this letter, the above reference loan is due for the August 1, 2020 payment. A copy of the most recent
billing statement has also been enclosed for your records. Please be advised that other fees and charges may be assessed
after the date of this letter in connection with the continued delinquency. We will also continue to report your loan status
accurately to the credit bureaus.

Please find below Original Principal Balance, Current Principal Balance, a breakdown of the current Principal and Interest,
Escrow (if applicable), Escrow Balance and any funds in Unapplied/Suspense, Late Charges and Uncollected fees.

Original Principal Balance: $104,400.00
Current Principal Balance: $85,144.54
Principal & Interest: $498.43
Escrow Payment: $433.30
Escrow Balance: $472.78
Unapplied Balance: $0.00
Late Charge: $110.12
Uncollected Fees: $0.00

Uncollected Escrow Shortage  $-41.66

*Please be advised the figures provided to you are not payoff or reinstatement figures.

-15-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 16 of 28 - Page ID#: 16

59. The information stated in the message is false because the Gallaghers made their
August 2020 payment of $931.73, which Freedom Mortgage received on July 31, 2020. Further,
the above response notes no funds in suspense account, i.e. “Unapplied Balance”. But this is
objectively false since the June 18, 2020 account statement clearly shows that Freedom Mortgage
put the Gallaghers’ $890.07 into a suspense account.

60. The account statement dated July 10, 2020 to the Gallaghers clearly shows that the

$890.07 remained unapplied. A true and accurate copy of the July 10, 2020 account statement is
filed as Exhibit “F.”

61. The July 10, 2020 account statement reflects receipt of a payment of $931.73 from
the Gallaghers. This payment was for the Gallaghers’ July 2020 mortgage payment, which
Freedom Mortgage negligently noted and applied to the Gallaghers’ June 2020 mortgage payment.
If Freedom Mortgage had applied the $890.07 (which it noted was being held as “unapplied funds”
in the June 18, 2020 statement) to the Gallaghers’ account, i.e. given them credit for the payment,
the past due amount (“Overdue Payment”) should have been only $41.66 or, at the very worst,
$166.64 ($41.66 x 4—March, April, May, and June).

62. Even worse, the July 10, 2020 account statement fails to note any funds held in a
suspense account. Freedom Mortgage simply made the $890.07 funds for the payment by the
Gallaghers for their May 2020 mortgage disappear. The amount no longer appeared on the account
statements as being held as unapplied funds. Nor did Freedom Mortgage apply the funds to their
account or return the unapplied funds to the Gallaghers. In sum, Freedom Mortgage took the
$890.07 payment for itself and converted to and for its own use and enjoyment.

-16-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 17 of 28 - Page ID#: 17

REPRESENTATION OF PRINTED DOCUMENT

   

 

 

 

ct FOR RETURN SERVICE ONLY
LEIEEEENSSESS= ~—_ PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS Mortgage Statement
son P.O. BOX 619063
PRERDOM MORTGAGH: DALLAS, TX 75261-9063 Statement Date 07/10/20
Contact Information
Phone: 1-855-690-5300
Customer Care: Monday - Friday 8:00 a.m. - 10:00 p.m. ET
4-807-42246-0021309-002-101-010-000-000 Saturday 9:00 am. - 6:00 pm. ET
Find us on the web at: www. freedommortgage.com

CHARLES L. GALLAGHER

ICA L_ GALLAGHER Loan Number rT SS~*Y
Payment Due Date 08/01/20
Amount Due** 1,936.32

tf payment is received after 08/16/20, $37.26 late fee wil be charged.

Property Address: 309 STRATHMORE DR
FRANKFORT KY 406010000

 

 

 

 

 

 

 

Account Information Explanation of Amount Due
Outstanding Principal $85,358.44 | | Principal $214.61
Deferred Balance $0.00 Interest $283.82
. Escrow/Impound (for Taxes and/or Insurance) $433.30
interest Rate 4.000% Regular Monthly Payment $931.73
Prepayment Penalty No | | Total Fees & Charges $.00
Escrow Balance $121.33 | | Overdue Payment $931.73
Unapplied Funds $0.00 Unpaid Late Charges $72.86
Other/Optional Products $.00
Total Amount Due** $1,936.32

 

 

 

 

Transaction Activity (06/19/20 - 07/10/20)

 

 

Transaction interest Paid = Transaction Transaction terest Principal &oow lute Charges Fees. Optional Unapplied
Description Dae To Date (ective Date umount Paid Paad Paid Paid Paid Insurance Funds

Mortgage insurance 07/08/20 05/01/20 07/08/20 $81.85 $0.00 $0.00 $0.00 $000 $0.00 $0.00 $0.00
Payment O7/10/20 06/01/20 O7/10/20 $931.73 $285.24 $213.19 $433.30 $0.00 $0.00 $000 $0.00

 

 

63. Asadirect result of Freedom Mortgage’s failure to process the Gallaghers’ $500.00
escrow shortage payment, Freedom Mortgage began to report to the Defendant CRA’s that the
Gallaghers were in default and furnished false and inaccurate information about them and their
loan (the “Freedom Mortgage Tradeline”). In particular, Freedom Mortgage began reporting in the
Freedom Mortgage Tradeline that the Gallaghers were late in making their payments starting in
June 2020.

64. After Freedom Mortgage made its unilateral declaration of default and its failure to
give them proper credit for their payments and general shabby treatment by Freedom Mortgage,
the Gallaghers contacted their bank about refinancing their home. The loan officer or bank
representative they spoke with informed them that would not qualify for the loan because of the
negative credit information furnished by Freedom Mortgage. So, the Gallaghers did not apply for
a mortgage at that time.

65. The current mortgage rate when the Gallaghers spoke with their bank about
refinancing their Freedom Mortgage loan was 2.75% per annum or 1.25% Jess than their current

-17-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 18 of 28 - Page ID#: 18

rate with Freedom Mortgage. Over a 30-year span, the 1.25% reduction would have saved them
$21,149.83 in interest.

66. On September 30, 2020, Mr. Gallagher and Mrs. Gallagher sent separate dispute
letters to all three CRA’s disputing the Freedom Mortgage Tradeline. In particular, Mr. and Mrs.
Gallagher disputed the 30-day late notation for June 2020 published by all three CRA’s in the
Freedom Mortgage Tradeline. Mr. Gallagher and Mrs. Gallagher each included a copy of the
payment history for the Freedom Mortgage loan that demonstrated that they in fact timely made
their June 2020 mortgage payment.

67. Receipt of the Gallaghers’ dispute letters triggered the CRAs’ duties to (i) conduct
a reasonable investigation of the Gallaghers’ disputes, 15 U.S.C. 16811(a)(1); (ii) send Freedom
Mortgage notice of the Gallaghers’ disputes within five business days of receipt of the Gallaghers’
dispute letters, 15 U.S.C. § 1681i(a)(2); and (iii) send Mr. and Mrs. Gallagher each the results of
their reinvestigations of the accuracy of the Freedom Mortgage Tradeline. 15 U.S.C. 1681i(a)(6).”

68. | One or more of the CRA’s complied with their statutory duty and sent notice of the
Gallaghers’ dispute letters to Freedom Mortgage.

69. Receipt of notice of Mr. and/or Mrs. Gallagher’s dispute letters triggered Freedom
Mortgage’s duty to conduct a reasonable investigation of Mr. and/or Mrs. Gallagher’s disputes.

70. None of the Defendant CRA’s complied with their statutory duty under 15 U.S.C.
16811(a)(6) to send the Gallaghers the results of the reinvestigation of their disputes. Consequently,

the Gallaghers had to seek out and acquire copies of the credit reports published by the Defendant
CRA’s through other means.

71. Upon review of their credit reports from the Defendant CRA’s in mid-October, the
Gallaghers learned that the incorrect and inaccurate credit information on the Freedom Mortgage
Tradeline was still being reported, i.e. Freedom Mortgage did not correct its reporting errors as the
result of its investigation into the Gallaghers’ disputes.

72. On November 2, 2020, Mr. and Mrs. Gallagher again each sent separate dispute
letters to each of the Defendant CRA’s in attempt to correct the false and inaccurate credit
information each CRA was publishing in the Freedom Mortgage Tradeline.

 

2 “A consumer reporting agency shall provide written notice to a consumer of the results of a
reinvestigation under this subsection not later than 5 business days after the completion of the
reinvestigation, by mail or, if authorized by the consumer for that purpose, by other means
available to the agency.”

-18-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 19 of 28 - Page ID#: 19

73. One or more of the Defendant CRA’s complied with their statutory duty by sending
Freedom Mortgage notice of the Gallaghers’ disputes.

74. None of the Defendant CRA’s sent either Mr. or Mrs. Gallagher the investigative
results of their disputes.

75. Again, Freedom Mortgage failed to correct the false and inaccurate credit
information it was reporting about the Gallaghers in the Freedom Mortgage Tradeline.

76. The Defendant CRA’s each violated the FCRA by failing to send Mr. and Mrs.
Gallagher prompt and timely notice of the results of the Defendant CRA’s and Freedom
Mortgage’s investigation of the Gallaghers’ September 30, 2020 and November 2, 2020 dispute
letters concerning the Freedom Mortgage Tradeline. The lack of response from any of the
Defendant CRA’s and the failure of their efforts to correct the errors in the Freedom Mortgage
Tradeline has caused enormous frustration, anxiety, and emotional upset for the Gallaghers. The
Freedom Mortgage Tradeline is the only negative item on their credit reports. Freedom Mortgage
holds the power to take away the Gallaghers’ home through foreclosure. The negative credit
information in the Freedom Mortgage Tradeline deprives the Gallaghers of the ability to take
advantage of the incredibly low interest rates currently available in connection with refinancing
their loan.

77. Freedom Mortgage violated the FCRA by failing to conduct a reasonable
investigation of the Gallaghers’ multiple disputes. After conducting its investigation, Freedom
Mortgage recklessly and without justification verified that the patently untrue credit information
that it was furnishing to the Defendant CRA’s about the Gallaghers was correct.

78. Freedom Mortgage violated RESPA by failing to give the Gallaghers any notice
of the alleged escrow shortage after it reversed their $500 escrow payment on May 29, 2020; by
falsely stating that it was holding no funds in a suspense account for the Gallaghers in its response
to the RESPA Letter; and by not correcting its errors in applying late fees and other charges pointed
out to Freedom Mortgage in the RESPA Letter.

79. Freedom Mortgage was grossly negligent in its handling of the receipt of the
Gallaghers’ $500 escrow payment and its failure to give the Gallaghers any credit for the $890.07
it put into a suspense account. Freedom Mortgage defamed the Gallaghers and slandered their
credit by publishing false and inaccurate credit information to the Defendant CRA’s. Freedom
Mortgage breached the terms of the note and mortgage with the Gallaghers by putting their $890.07
into a suspense account, by failing to correctly process their $500 escrow payment, and by adding
unjustified late fees to their account.

-19-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 20 of 28 - Page ID#: 20

80. Defendants’ violations of law and disregard of the Gallaghers’ rights and financial
wellbeing have significantly adversely affected the Gallaghers in that, the Freedom Mortgage
Tradeline is the only adverse credit information on the Gallaghers’ credit reports published by the
CRA’s. Because of the Defendants’ violations as stated supra, the Gallaghers cannot apply for or
receive a new loan to refinance their home to take advantage of historically low interest rates.
Further, the Gallaghers are anxious and distraught by Defendant Freedom Motrgages’ and the
CRA’s conduct resulting in damage to their credit rating; damage to their reputation; and loss of
time and money in trying to correct Freedom Mortgage’s errors.

81. The Defendant CRA’s made the efforts required of the Gallaghers much more
difficult by not providing them timely notice of the results of their disputes, thereby leaving them
suspended as to their next steps.

CLAIMS FOR RELIEF

I. Claims against Equifax Information Services, LLC, Experian Information Solutions,
Inc., and Trans Union, LLC

82. Defendants Equifax Information Services, LLC (“Equifax’’), Experian Information
Solutions, Inc. (“Experian”), and Trans Union, LLC (“Trans Union”) (collectively, the “Defendant
CRA’s”) each violated 15 U.S.C. § 16811i(a)(6) by failing to send Plaintiff Charles L. Gallagher
notice of the results of each Defendant CRA’s investigation of Mr. Gallagher’s dispute letters
dated September 30, 2020 or notice of the results of each Defendant CRA’s investigation of Mr.
Gallagher’s dispute letters dated November 2, 2020.

83. Each of the Defendant CRA’s violated 15 U.S.C. § 1681i(a)(6) by failing to send
Plaintiff Jessica L. Gallagher notice of the results of each Defendant CRA’s investigation of Mrs.
Gallagher’s dispute letters dated September 30, 2020 or notice of the results of each Defendant
CRA’s investigation of Mrs. Gallagher’s dispute letters dated November 2, 2020.

84. Each Defendant CRA’s failure to send the Gallaghers notice of the results of the
reinvestigation of their disputes left the Gallaghers in the dark and confused as to the status of their
dispute with the credit information furnished by Freedom Mortgage.

85. Each of the Defendant CRA’s has a pattern and practice of not sending notice of
investigative responses to consumers like the Gallaghers.

IN THE ALTERNATIVE:

86. In addition to failing to send the Gallaghers notice of each Defendant CRA’s results
of the reinvestigation of their September 30, 2020 and November 2, 2020 disputes, one or more of

-20-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 21 of 28 - Page ID#: 21

the Defendant CRA’s failed to send Freedom Mortgage notice of the Gallaghers’ separate
September 30, 2020 and November 2, 2020 disputes, thereby partially immunizing Freedom
Mortgage from liability for its unfair and outrageous treatment of the Gallaghers in connection
with their home loan.

87. | Each Defendant CRA’s conduct, actions and inactions were willful, rendering each
Defendant CRA separately liable under 15 U.S.C. § 1681n for actual, statutory, and punitive
damages, along with attorney’s fees and costs.

88. Alternatively, one or more of the Defendant CRA’s conduct, actions and inactions
was grossly negligent or negligent, rendering each such Defendant CRA liable under 15 U.S.C. §
16810 for actual damages, along with attorney’s fees and costs.

II. Claims against Freedom Mortgage Corporation

A. Violations of the FCRA

89. The foregoing acts and omissions of Defendant Freedom Mortgage Corporation
(“Freedom Mortgage”) violate the FCRA.

90. After being informed by one or more of the CRA’s that Plaintiffs Charles L.
Gallagher and Jessica L. Gallagher disputed the accuracy of the information Freedom Mortgage
was furnishing to the CRA’s concerning Mr. and Mrs. Gallagher and the late payment history of
the Freedom Mortgage Tradeline, Freedom Mortgage failed to conduct a reasonable investigation
of any of Mr. or Mrs. Gallagher’s twelve (12) disputes concerning the Freedom Mortgage
Tradeline.

91. Freedom Mortgage willfully failed to review all relevant information purportedly
provided by the CRAs to Freedom Mortgage in conducting its investigation, as required by 15
U.S.C. § 1681s-2(b)(B).

92. Freedom Mortgage willfully failed to direct the CRA’s to delete the Freedom
Mortgage Tradeline as required by 15 U.S.C. § 1681s-2(b)(C).

93. Mr. and Mrs. Gallagher each has a private right of action to assert claims against
Freedom Mortgage arising under 15 U.S.C. § 1681s-2(b).

94. Freedom Mortgage is liable to Mr. and Mrs. Gallagher for the actual damages each
has sustained by reason of its willful violations of the FCRA in an amount to be determined by the
trier of fact or up to $1,000.00 in statutory damages, whichever is greater, punitive damages in an
amount to be determined by the trier of fact and their reasonable attorney’s fees, pursuant to 15

-21-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 22 of 28 - Page ID#: 22

U.S.C. § 1681n.

95. Alternatively, Freedom Mortgage is liable to Mr. and Mrs. Gallagher for the actual
damages each has sustained as result of its negligent or grossly negligent violations of the FCRA,
in an amount to be determined by the trier of fact and her reasonable attorney’s fees pursuant to
15 U.S.C. § 16810.

B. Violations of RESPA

96. The foregoing acts and omissions of Defendant Freedom Mortgage Corporation
(“Freedom Mortgage”) constitutes violations of 12 U.S.C. § 2605 of the Real Estate Settlement
Procedures Act (““RESPA”).

97. On July 8, 2020, the Gallaghers, by counsel, sent Freedom Mortgage a Notice of
Error and Qualified Written Request (the “RESPA Letter’) that disputed Freedom Mortgage’s use
of a suspense account in connection with the Gallaghers’ Freedom Mortgage loan.

98. In response to the Gallaghers’ RESPA Letter, Freedom Mortgage falsely stated that
it had not transferred any of the Gallaghers’ payments to a suspense account.

99. The Freedom Mortgage loan documents do not permit the use of suspense accounts
nor does Kentucky law expressly authorize such a practice.

100. Freedom Mortgage’s June 18, 2020 revised statement clearly noted that it had
placed the Gallaghers’ May 2020 payment of $890.70 into a suspense account (labeled as
“unapplied funds” on the June 18, 2020 revised statement.

101. In response to the Gallaghers’ RESPA Letter, Freedom Mortgage did not correct
its erroneous and unauthorized use of a suspense account for the Gallaghers’ loan. Nor did
Freedom Mortgage apply the unapplied funds to the alleged past due amounts under the
Gallaghers’ loan. Despite clearly stating in the June 18, 2020 revised account statement to the
Gallaghers that it had placed their $890.07 May 2020 payment in a suspense account, Freedom
Mortgage in its response to the RESPA Letter falsely stated that no funds were held in a suspense
account. Further, Freedom Mortgage did not, and still has not, credited the Gallaghers’ account
with the $890.07 it placed into a suspense account nor has it returned the suspended funds to the
Gallaghers.

102. As result of Freedom Mortgage’s violation of 12 U.S.C. § 2605, the Gallaghers

have the right to recover their actual damages plus attorney’s fees and costs under 12 U.S.C. §
2605f(1).

-22-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 23 of 28 - Page ID#: 23

Cc. Violation of TILA

103. The foregoing acts and omissions by Freedom Mortgage Corporation constitute
violations of the Truth in Lending Act (“TILA”), 15 U.S.C. § 1601 et seg.

104. Regulation Z, 12 C.F.R. § 1026.36(c) provides:

Servicing practices. For purposes of this paragraph (c), the terms
“servicer” and “servicing” have the same meanings as provided in
12 CFR 1024.2(b).?

(1) Payment processing. In connection with a closed-end
consumer credit transaction secured by a consumer's
principal dwelling:

(i) Periodic payments. No servicer shall fail to credit
a periodic payment to the consumer's loan account as
of the date of receipt, except when a delay in
crediting does not result in any charge to the
consumer or in the reporting of negative information
to a consumer reporting agency, or except as
provided in paragraph (c)(1)(iii) of this section. A
periodic payment, as used in this paragraph (c), is an
amount sufficient to cover principal, interest, and
escrow (if applicable) for a given billing cycle. A
payment qualifies as a periodic payment even if it
does not include amounts required to cover late fees,
other fees, or non-escrow payments a servicer has
advanced on a consumer's behalf.

(ii) Partial payments. Any servicer that retains a
partial payment, meaning any payment less than a
periodic payment, in a suspense or unapplied funds
account shall:

(A) Disclose to the consumer the total
amount of funds held in such suspense or

 

3 “Statutory terms. All terms defined in RESPA (12 U.S.C. 2602) are used in accordance with their statutory
meaning unless otherwise defined in paragraph (b) of this section or elsewhere in this part.” 12 C.F.R. §
1024.2.

-23-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 24 of 28 - Page ID#: 24

unapplied funds account on the periodic
statement as required by § 1026.41(d)(3), ifa
periodic statement is required;

105. Freedom Mortgage violated Regulation Z, 12 C.F.R. § 1026.36(c)(1)(i) by failing
to give the Gallaghers proper credit for receipt of their payments from May 2020 through the date
of the filing of this Complaint by misapplying receipt of the Gallaghers’ payments for each of
these months to the payment due the month prior based on its grossly negligent handling of the
Gallaghers’ $500.00 check for the escrow shortage.

106. Freedom Mortgage violated Regulation Z, 12 C.F.R. § 1026.36(c)(1)(i1) by sending
the periodic statements after June 18, 2020 that failed to note the funds it had placed in a suspense
account.

107. As result of Freedom Mortgage’s violation of TILA, the Gallaghers are entitled to
recover their actual damages or no less than $400.00 and not greater than $4,000 under 15 U.S.C.
§ 1640(a) and their costs and reasonable attorney’s fees.

D. Conversion

108. The above acts and omissions of Defendant Freedom Mortgage Corporation
(“Freedom Mortgage”) constitute common-law conversion under Kentucky law.

109. The Gallaghers sent Freedom Mortgage a check of $890.07 to pay for their May
2020 mortgage payment.

110. Freedom Mortgage accepted the payment and applied it to their May 2020
mortgage payment.

111. Due to its gross negligence in handling the Gallaghers’ $500.00 payment for the
escrow shortage, Freedom Mortgage reversed the Gallaghers’ May 2020 payment of $890.07 and

put the funds into a suspense account.

112. The Gallaghers had right and title to the funds that Freedom Mortgage put into the
suspense account.

113. Freedom Mortgage did not apply the $890.07 to the Gallaghers’ mortgage account,
i.e. Freedom Mortgage gave them no credit for the payment received.

114. Freedom Mortgage did not return the $890.07 to the Gallaghers.

-24-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 25 of 28 - Page ID#: 25

115. Through Mrs. Gallagher’s many messages and emails and in the RESPA Letter, the
Gallghers demanded a proper accounting of the $890.07 and to be given full credit for the payment.
Freedom Mortgage failed to do so.

116. Freedom Mortgage “disappeared” (i.e. took for its own use and enjoyment) the
$890.07 from the suspense account with no explanation as to what happened to funds or what
Freedom Mortgage did with the funds.

117. Freedom Mortgage’s actions in taking the $890.07 from the suspense account and
converting the funds to its own use and enjoyment was intentional, deliberate, and malicious.

118. | Freedom Mortgage’s unlawful actions are the sole and only cause of the
Gallaghers’ loss of the $890.07.

119. The Gallaghers have been greatly damaged by Freedom Mortgage’s unlawful
conversion of the $890.07, including but not limited to being charged an excessive amount, loss
of credit, loss of reputation, and loss of the opportunity to refinance their home.

E. Negligence

120. The above acts and omissions of Defendant Freedom Mortgage Corporation
(“Freedom Mortgage”) constitutes negligence and gross negligence under Kentucky law.

121. As their mortgage servicer, Freedom Mortgage owed the Gallaghers a duty of care
to properly handle and process their payments, including but not limited to the $500.00 check that
the Gallaghers mailed to Freedom Mortgage to cover the escrow shortage.

122. The Gallaghers mailed a $500.00 check along with the coupon to cover the escrow
shortage outlined in the coupon to Freedom Mortgage. Freedom Mortgage received the check and
coupon but destroyed it and kept no record of receiving it.

123. After discovering the procedural error as it has admitted in applying someone else’s
payment to the Gallaghers’ escrow shortage, Freedom Mortgage was unable to verify the
Gallaghers’ payment because it had destroyed the Gallaghers’ check and coupon without a making
a record of it.

124. Upon discovery of its mistake, instead of notifying the Gallaghers of the escrow
shortage created by its own errors and allowing them to pay the shortage, Freedom Mortgage
unilaterally, without justification, and in clear breach of its duty of care reversed the Gallaghers’
May 2020 mortgage payment. Freedom Mortgage put the Gallaghers’ May 2020 mortgage

-25-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 26 of 28 - Page ID#: 26

payment into a suspense account. This led to cascading late fees and alleged missed payments
according to Freedom Mortgage.

125. The gross negligence of Freedom Mortgage is evidenced by it callous, cavalier
treatment of the Gallaghers and its management and servicing of their mortgage account. The
conduct, action and inaction of Freedom Mortgage constitute gross negligence as evidenced by
Freedom’s Mortgage’s callous disregard for the rights of the Gallaghers and its duties toward the
Gallaghers include, but are not limited to: (i) Freedom Mortgage’s admission that it committed a
procedural error that it could investigate because it had destroyed all records from February 12,
2021, and (ii) Mortgage Freedom’s blatant attempt to shift blame and fault the Gallaghers by
falsely claiming that it reversed their $500.00 escrow payment because the Gallaghers’ bank
dishonored their check “due to a name discrepancy”.

126. The Gallaghers have been greatly damaged by Freedom Mortgage’s gross
negligence, including but not limited to being charged an excessive amount, loss of credit, loss of
reputation, and loss of the opportunity to refinance their home.

F. Defamation/Slander of Credit

127. In June 2020, Freedom Mortgage began publishing false and inaccurate credit
information about the Gallaghers to the CRA’s.

128. The Gallaghers did not dispute the credit information published by Freedom
Mortgage until September 30, 2020.

129. Until and unless Freedom Mortgage received notice of the Gallaghers’ dispute
letters from one or more CRA’s, the Gallaghers did not and could not have had a cause of action
against Freedom Mortgage under the FCRA. Consequently, the FCRA does not preempt the
Gallaghers’ claims for defamation and slander of credit during the time period between its false
and defamatory publication of the credit information about the Gallaghers to the CRA’s.

130. During the time period between when Freedom Mortgage began to publish false
and inaccurate credit information about the Gallaghers to the CRA’s and Freedom Mortgage’s
receipt of the Gallaghers’ September 30, 2020 dispute letters, the Gallaghers contacted their bank
about refinancing their home loan but could not because of the false and inaccurate and defamatory
credit information published by Freedom Mortgage about the Gallaghers’ payment history for their
mortgage account.

131. The Gallaghers have been greatly damaged by Freedom Mortgage’s defamation
and slander of credit, including but not limited to being charged an excessive amount, loss of credit,

-26-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 27 of 28 - Page ID#: 27

loss of reputation, and loss of the opportunity to refinance their home.
G. Breach of Contract

132. The Gallaghers and Defendant Freedom Mortgage Corporation (“Freedom
Mortgage”) entered into a valid contract constituting a note and mortgage.

133. The Gallaghers paid $500 to cover the escrow shortage in full compliance with
Freedom Mortgage’s instructions.

134. Freedom Mortgage accepted and then destroyed their $500.00 check without
presenting it for payment to the Gallaghers’ bank.

135. Freedom Mortgage breached the terms of the note and mortgage by reversing a
payment that it had accepted pursuant to its own instructions to the Gallaghers.

136. Under RESPA, 12 CFR § 1024.17(f), which creates duties for Freedom Mortgage
under the terms of the Gallaghers’ note and mortgage, Freedom Mortgage was required to give the
Gallaghers notice of any escrow shortage. Freedom Mortgage failed to give the Gallaghers notice
of the escrow shortage caused by Freedom Mortgage by its gross negligence in handling and
processing the Gallaghers’ $500.00 payment and check for the escrow shortage. This constitutes
breach of contract that deprived the Gallaghers from correcting Freedom Mortgage’s own error.

137. The Gallaghers have been significantly damaged by Freedom Mortgage’s breach
of contract including but not limited to loss of the $890.07 in the disappeared funds from the
suspense account, imposition of unjustified late fees, imposition of a record of false and inaccurate
late and missed payments, and loss of the ability to refinance their Freedom Mortgage home loan.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs Charles and Jessica Gallagher request that the Court grant them
the following relief:

1. Award Plaintiffs each the maximum amount of statutory damages against each
Defendant pursuant to the FCRA and/or TILA;

2. Award Plaintiffs their actual damages against each Defendant pursuant to the
FCRA;

3. Award Plaintiffs their actual damages against Defendant Freedom Mortgage
pursuant to RESPA, TILA, and for their conversion, negligence, defamation/slander of credit, and

-27-
Case: 3:20-cv-00077-GFVT-EBA Doc#:1 Filed: 12/17/20 Page: 28 of 28 - Page ID#: 28

breach of contract claims;

4. Award Plaintiffs punitive damages against each Defendant for each Defendant’s
willful violations of the FCRA;

5. Award Plaintiffs their attorney’s fees, litigation expenses and costs;
6. Grant Plaintiffs a trial by jury; and

7. Award Plaintiffs all other relief which the Plaintiffs may be entitled.

Respectfully submitted,

/s/ James R. McKenzie

James R. McKenzie

James R. McKenzie Attorney, PLLC
115 S. Sherrin Avenue, Suite 5
Louisville, KY 40207

Tel: (502) 371-2179

Fax: (502) 257-7309
jmckenzie@jmckenzielaw.com

 

James Hays Lawson

Lawson at Law, PLLC

115 S. Sherrin Avenue, Suite 5
Louisville, KY 40207

Tel: (502) 473-6525

Fax: (502) 473-6561
james@kyconsumerlaw.com

-28-
